EXHIBIT 34.1 Report of Independent Registered Public Accounting Firm The Management Committee BMW Financial Services NA, LLC We have examined BMW Financial Services NA, LLC’s (the “Company”) compliance with the servicing criteria set forth in Item 1122(d) of the Securities and ExchangeCommission's Regulation AB for Asset-Backed Securities, BMW Vehicle Lease Trust 2013-1 (except for the servicing criteria described in the following paragraph), which the Company has determined as being applicable to the activities it performs with respect to the asset-backed securities transactions being serviced as of December 31, 2014 and for the period from January 1, 2014 to December 31, 2014. Management is responsible for the Company’s compliance with those servicing criteria. Our responsibility is to express an opinion on the Company’s compliance with those servicing criteria based on our examination. The Company has determined that the servicing criteria in Items 1122(d)(1)(ii), 1122(d)(1)(iii), 1122(d)(1)(iv), 1122(d)(2)(vi), 1122(d)(4)(ix), 1122(d)(4)(x)(A)-(C), 1122(d)(4)(xi), 1122(d)(4)(xii), 1122(d)(4)(xiii), and 1122(d)(4)(xv) are not applicable to the activities it performs with respect to the asset-backed securities transactions being serviced as of December 31, 2014 and for the period from January 1, 2014 to December 31, 2014. Our examination was conducted in accordance with the attestation standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Company's compliance with the servicing criteria specified in the first paragraph of this report and performing such other procedures as we considered necessary in the circumstances. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company's compliance with the servicing criteria specified in the first paragraph. In our opinion, BMW Financial Services NA, LLC complied, in all material respects, with the aforementioned servicing criteria as of December 31, 2014 and for the period from January 1, 2014 to December 31, 2014. /s/ CohnReznick LLP Roseland, New Jersey March 20, 2015
